DETAILED ACTION
          Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
The Examiner further acknowledges the following:
Applicant’s arguments and amendment filed 01/11/2021 are acknowledged and have been fully considered.
Claims 1, 3, 7, 8, 11, 12, 13, 14, 15, 16, 20, 21, 23, and 24 are pending.
	Claims 14, 20, and 24 are withdrawn.
Claims 1, 3, 7, 8, 11, 12, 13, 15, 16, 21, and 23 are under current examination. 

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 08/10/2020 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 8, 11, 12, 15, 16, and 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Modi (US 8623401, 1/7/2014) in view of Modi2 (US6849263, 2/1/2005), Modi3 (US6350458, 2/26/2002), and Amselem (US5989583, 11/23/1999).
With regard to Claims 1, 3, 7, 11, 12, and 23, Modi teaches an orally administrable composition comprising pullulan in an amount ranging from about 30% to about 80% (Claim 1). The composition is taught to be generally useful for rapid delivery of pharmaceutical agents as a result of its rapid dissolution characteristics (abstract; column 2, lines 24-30; column 4, lines 61-64). The pharmaceutical agent and film-forming agent are in a pharmaceutically acceptable aqueous solvent (column 2, lines 41-44 and 55-57). The composition contains methyl salicylate as an antimicrobial agent 
With regard to Claim 8, the alkali metal salicylate is present at 0.01%-4% (Modi, column 7, line 15). Furthermore, for the alkali metal salicylate and for the remaining components in the claim, i.e., the micelle-forming compounds, edetate, and isotonic agent, given that the species of the components are the same as those claimed and that the components are being included in the composition for the same reasons as applicant has included them, one of ordinary skill in the art at the time of invention would have arrived at the claimed amounts via routine optimization. Alternatively, Modi3 teaches that in such a compositions, the micelle-forming compounds, edetate, and alkali metal salicylate are each present at 1-20 wt%, and that their total amount is not more than 50 wt% of the total composition (column 4, lines 34-42).  
With regard to Claim 15, the composition additionally contains one or more of the claimed agents (Modi, Claim 4).
With regard to Claim 16, the structure of the composition is substantially identical to the claimed structure and is thus considered to necessarily have the same function, i.e., the same pharmacokinetics such as the claimed Tmax. Alternatively, Modi teaches the claimed Tmax (Claim 5). 


Response to Amendment/Arguments
Applicants argue that claim 1 has been amended to  recite an orally administrable composition in the form of a wafer comprising: i) at least one physiologically acceptable film forming agent in an amount ranging from about 30 to 80% by wt in a pharmaceutically acceptable aqueous solvent combined with ii) a micellar composition comprising a cannabinoid encapsulated in micelles of 1-1000nm in size formed by micelle-forming compounds, in a pharmaceutically acceptable aqueous solvent, wherein the film forming agent comprises pullulan, and the micelle-forming compounds comprise sodium lauryl sulfate, a bile acid and glycerine, and wherein the wafer is formed by applying cycles of heating and cooling.
Examiner respectfully submits that the micelles of the cited prior art overlap the size range of from 1-1000nm. Furthermore, the film forming agent of the prior art is taught to be present in an amount ranging from 30-80% by weight. Modi teaches an orally administrable composition comprising pullulan in an amount ranging from about 30% to about 80% (Claim 1). The composition is taught to be generally useful for rapid 
Applicants argue that Lv has been cited to provide evidence that the claimed composition would not have been obvious given Lv teaches that integration of nanoscale carriers (micelles) with mucoadhesive buccal films will be a significant challenge since aggregation during the film forming process usually results in the inability to retain desired nanometer particle size of the nanoscale carriers. 
Examiner submits that while Lv suggests it can be challenging, Lv does produce stable micelles that are not effected by Lv’s film forming procedure.  Lv notes that regardless of slight variation, the MMs (mixed micelle) sizes and EE (encapsulation efficiency) was not affected by the film-forming procedure of Lv. This CCS-films containing Cu B loaded PL-SDC-MMs was easily reconstituted in a transparent and clear solution. Both the initial MMs solution and the reconstituted solution are spherical micelles in the submicron range. All of these results suggest that the Cu B loaded PL-SDC-MMs have been successfully prepared by incorporating it into CCS-films (carboxymethyl chitosan films) and the desired nanometer particle size has been retained during the film-forming process, see reconstitution and characterization of CuB loaded PL-SDC-MMS based on CCS-films. Thus, Lv demonstrates successful methods for encapsulation in polymeric films. Lv states that appropriate nanoscale carriers and film-formers would be highly desirable. Lv then suggests that phospholipid-bile salts mixed micelles would be suitable carrier because of their safety, i.e., lack of toxicity, nanometer size, and membrane penetration. The micelles of the rejection are also taught to have nanometer size and high membrane penetration. Lv expressly teaches 
Applicants argue that aggregation of nanoparticles was known in the art to be a significant challenge when combining nanoparticles in a polymeric film such as pullulan. Smith (attached) noted that dispersing nanoparticles in a polymer matrix is challenging because of unfavorable entropic interactions
Applicant’s remarks are unpersuasive. Smith teaches that it has been found that thermodynamically stable dispersions of nanoparticles is achievable in polymeric matrices when nanoparticles are decorated with dense layers of polymer tethers whose  molecular weight is comparable or greater than the matrix. Smith’s PMMA polymers which are not related to pullulan enables dispersion of the NPs in polymer matrices when the length of the grated chains is comparable to the matrix. The grafted chains must be sufficiently long, however, to ensure that strong repulsion between the nanoparticles sets in at a sufficiently large distance such that direct attractive interactions between the nanoparticles, such as Hamaker interactions and magnetic interactions, are weak, see summary and results. Smith is not evidence 
Applicants argue that Liu teaches that the occurrence of aggregation of nanoparticles in polymer nanocomposites is an impediment to the development of nanocomposites. 
Examiner respectfully submits that Liu teaches that is found that the coarsening or aggregation process of the NPs is sensitive to the temperature, and the aggregation extent reaches the minimum in the case of moderate polymer filler interaction, because in this case a good dispersion is obtained. That is to say, once the filler achieves a good dispersion in a polymer matrix, the properties of the PNCs will be improved significantly, because the coarsening process of the NPs will be delayed and the aging of the PNCs will be slowed, see abstract. Thus, there are known mechanisms in which to control aggregation. Examiner further notes that claim 1 does not appear to exclude any form of aggregates from necessarily happening. 
Applicants argue that Shrestha teaches that in all applications the uncontrolled aggregation of NPs can have negative effects and needs to be avoided. The synthesis of NPs and keeping them in a non-agglomerated state requires considerable chemical and physical insight. In view of the multiple teachings, Applicants argue that one of ordinary skill in the art would clearly appreciate that the combination of a film-forming polymer such as pullulan with micelles would be a challenge, and that aggregation is an impediment to combining such components and insight is required to avoid aggregation. Applicants argue that none of the cited references provide suggestion and insight as to how these 
Examiner respectfully submits that applicants appear to be arguing that aggregations of NPS have negative effects and is unpredictable requiring several chemical and physical processes and that one of ordinary skill in the art would appreciate that combining pullulan with micelles is a challenge. Examiner notes that avoiding any form of aggregation is not discussed in the present application nor in the claims, thus the pullulan of claim 1 does not exclude aggregation. According to Shrestha aggregation can have some advantages as the alternative to the limitations it provides, and in some cases controlled aggregation is desirable, see conclusion. Aggregation according to Shrestha can be thwarted by coating NPs with charged groups or by steric means. Shrestha teaches that controlled aggregation of NPs is beneficial for certain applications, see section 1.2. Examiner notes that while factors such as chemical and physical processes (e.g.  Concentration, pH, ionic strength, solvent selection) are controllable to deter aggregation, it is not undesirable in all cases to avoid aggregation as Shrestha teaches mechanisms in which it is desirable to have controlled aggregates. Providing stable micelles within a polysaccharide film was known and successful as shown in the Lv reference. Examiner further notes that any form of aggregation is not presently excluded by the composition in the instant claims. 
Upon careful review of the prior art it appears that the closest prior art is to micelles having a size range from 1-10nm. This presently overlaps the claimed ranges of about 10-500 and about 1-1,000nm (instant claims 1 and 21). With regard to Claim 1 and 21, the micelles have a size of 1-10 nm (Modi 2, abstract). This size range renders . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of Claims 1, 3, 7,11, 12, 15, 16, 21, and 23 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of U.S. Patent No. 8623401 in view of Modi2 (US6849263, 2/1/2005), Modi3 (US6350458, 2/26/2002), and Amselem (US5989583, 11/23/1999) is maintained.
With regard to Claims 1, 3, 7, 11, 12, and 23 U.S. Patent No. 8623401 teaches an orally administrable composition comprising pullulan in an amount ranging from about 30% to about 80% (Claim 1). The composition is taught to be generally useful for rapid delivery of pharmaceutical agents as a result of its rapid dissolution characteristics (abstract; column 2, lines 24-30; column 4, lines 61-64). The pharmaceutical agent and 
With regard to Claim 8, for the alkali metal salicylate, micelle-forming compounds, edetate, and isotonic agent, given that the species of the components are the same as those claimed and that the components are being included in the composition for the same reasons as applicant has included them, one of ordinary skill in the art at the time of invention would have arrived at the claimed amounts via routine optimization. Alternatively, Modi3 teaches that in such a compositions, the micelle-forming compounds, edetate, and alkali metal salicylate are each present at 1-20 wt%, and that their total amount is not more than 50 wt% of the total composition (column 4, lines 34-42).  
With regard to Claim 15, the composition additionally contains one or more of the claimed agents (Modi, Claim 4).
With regard to Claim 16, the structure of the composition is substantially identical to the claimed structure and is thus considered to necessarily have the same function, i.e., the same pharmacokinetics such as the claimed Tmax. Alternatively, Modi teaches the claimed Tmax (Claim 5). 
With regard to Claim 21, the micelles have a size of 1-10 nm (Modi 2, abstract).

Response to Amendment/Arguments
Applicant traverses the rejection for the reasons set out above. 
This argument is not persuasive for the reasons given above.

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SARAH ALAWADI/Primary Examiner, Art Unit 1619